Title: To Thomas Jefferson from Henry Dearborn, 13 November 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            Novr. 13th. 1806—
                        
                        Is it not almost certain that the fate of our negociations with Spain will be known here before the close of
                            the ensuing Session of Congress, and if the results should be favourable will it probably be necessary or expedient to
                            increase our Military establishment, if unfavourable, it will probably be thought necessary to augment our force by an
                            addition to the Infantry and a Corps say of 500 Cavalry; In the latter case I should think it advisable to add 24 privates
                            to each of the 20 Companies of Infantry, and also one Company of light Infantry and one Company of Riflemen to each of the
                            2 Regts of Infantry, making the augmentation 880, exclusive of 500 Cavalry.
                  
                     
                        
                           Total, present establishment—
                           3232
                           
                        
                        
                           proposed addition
                           
                              1380
                           
                           
                        
                        
                           
                           4612—
                           
                        
                     
                  
                        
                        
                        out of this force we might calculate on about 3000, for the Orlians Territory and its immediate vicinity.—
                        In addition to the above forces, an authority for raising eight or ten Regiments of Infantry and one or two of
                            Cavalry & one of riflemen for the term of 18 months or two years, if found necessary, may be proper—Regiments for a
                            term not exceeding two years might be recruited with great facility, compared with recruiting for five years.
                        With this I enclose the estimate for the expenses of a Corps of Militia Cavalry for one year; as requested by
                            your note of this morning. whether wild horses can be procured in the present state of things on the frontiers of the
                            Orlians Territory or not is I presume uncertain. if they could be procured at a moderate price, it would undoubtedly be
                            the most economical mode of mounting our men.
                        I am Sir with respect Your Huml Servt.
                        
                            H Dearborn
                     
                        
                    